          Case 2:20-cv-00966-NR Document 267 Filed 07/31/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,            :
                      Plaintiffs              :               No. 2:20-CV-0966-NR
                                              :
               v.                             :
                                              :
KATHY BOOCKVAR, in her capacity as            :
Secretary of the Commonwealth of              :
Pennsylvania, et al.,                         :
                          Defendants          :

       DEFENDANT LEHIGH COUNTY BOARD OF ELECTION’S JOINDER IN
          MOTION TO DISMISS PLAINTIFFS’AMENDED COMPLAINT

       AND NOW, comes Defendant Lehigh County Board of Elections, by and through its

counsel, Thomas M. Caffrey, Esq., and moves for dismissal of Plaintiffs’ Amended Complaint

on the grounds that Plaintiffs lack Article III standing, Plaintiffs’ claims are not ripe for review,

the Court should abstain from deciding state law questions, and Plaintiffs have failed to state a

claim upon which relief may be granted, and in support thereof, joins in the motion to dismiss

filed by Defendant Secretary of the Commonwealth Kathy Boockvar (Doc. No. 263) and the

brief in support thereof (Doc. No. 264) .



                                                              Respectfully Submitted:

                                                              Thomas M. Caffrey
                                                              Thomas M. Caffrey, Esq.
                                                              Attorney I.D. No. 46558
                                                              PO Box A
                                                              Coplay, PA 18037-0200
                                                              Phone: (610) 434-4418
                                                              Fax: (610) 465-8776
                                                              tcaffrey@rcn.com
          Case 2:20-cv-00966-NR Document 267 Filed 07/31/20 Page 2 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,            :
                      Plaintiffs              :             No. 2:20-CV-0966-NR
                                              :
               v.                             :
                                              :
KATHY BOOCKVAR, in her capacity as            :
Secretary of the Commonwealth of              :
Pennsylvania, et al.,                         :
                          Defendants          :

                                 CERTIFICATE OF SERVICE

       I certify that I caused the foregoing document to be filed with the United States District

Court for the Western District of Pennsylvania via the Court’s CM/ECF system, which will

provide electronic notice to all counsel of record.



Dated: July 31, 2020                                  Thomas M. Caffrey
                                                      Thomas M. Caffrey, Esq.




                                                  2
